Case 2:19-bk-10073-WB      Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54       Desc
                           Main Document    Page 1 of 65


  1   THE FOX LAW CORPORATION, INC.
      Steven R. Fox, SBN 138808
  2   17835 Ventura Blvd., Suite 306
      Encino, CA 91316
  3   (818 )774-3545; FAX (818) 774-3707
      srfox@foxlaw.com
  4
  5   Attorneys for Debtor-in-Possession
  6
  7
  8                          UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10                                 LOS ANGELES DIVISION
 11   In re                               )        CASE NO.: 2:19-bk-10073-WB
                                          )
 12                                       )        CHAPTER 11
      Stanley Swains, Inc.,               )
 13                                       )        FIRST DAY DECLARATION OF KARL
                                          )        WIEST IN SUPPORT OF DEBTOR’S
 14                                       )        FIRST DAY MOTIONS
            Debtor.                       )
 15                                       )
                                          )        Date : To be set
 16                                       )        Time :
                                          )        Place :
 17                                       )
      ___________________________________ )        Petition filed January 4, 2019
 18
 19
 20   I, Karl Wiest, declare as follows:
 21   1.      I am an individual.    My business address is 445 West Colorado Street,
 22           Glendale, CA 91204. My statements in this Declaration are based on my
 23           personal knowledge. If called to testify, I could and would testify competently
 24           concerning the contents of this Declaration.
 25   2.      I am the president of the Debtor, Stanley Swain’s, Inc. (“Debtor” or “Swain’s”)
 26           and with my wife, the sole shareholder of the Debtor.
 27
 28

                                               -1-
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 2 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 3 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 4 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 5 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 6 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 7 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 8 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 9 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 10 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 11 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 12 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 13 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 14 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 15 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 16 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 17 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 18 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 19 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 20 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 21 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 22 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 23 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 24 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 25 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 26 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 27 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 28 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 29 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 30 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 31 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 32 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 33 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 34 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 35 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 36 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 37 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 38 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 39 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 40 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 41 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 42 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 43 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 44 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 45 of 65




                                                                                0045
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 46 of 65




                                                                                0046
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 47 of 65




                                                                                0047
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 48 of 65




                                                                                0048
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 49 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 50 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 51 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 52 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 53 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 54 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 55 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 56 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 57 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 58 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 59 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 60 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 61 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 62 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 63 of 65
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 64 of 65




                                                                                00064
Case 2:19-bk-10073-WB   Doc 8 Filed 01/04/19 Entered 01/04/19 11:45:54   Desc
                        Main Document    Page 65 of 65
